VANDE WALLE,
Chief Justice, dissenting.
[¶ 21] I respectfully dissent. Under the facts of this case, I would affirm the judgment.
[¶ 22] Rick Dahly, son and attorney-in-fact of his mother, Geraldine Dahly, transferred her interest in the home to his father and the applicant, Wilfred Dahly. A year later, Rick Dahly, acting as Wilfred Dahly’s attorney-in-fact, transferred title to the home to LeAnn Greenwell, daughter and caregiver of Wilfred Dahly. Two months later, Wilfred was in a nursing home. One month later, Greenwell sold the home and gave half the proceeds to Rick Dahly. Three months later, Wilfred applied for Medicaid benefits. Given these facts, including the timing of the events, I believe a reasoning mind could conclude that the caregiver exemption to the disqualifying transfer rule does not apply in that the transfer was not to enable the daughter to remain and care for her father in his home as stated in the rule, but rather to divide the applicant’s assets among his children.
[¶ 23] I might agree that a person holding a power of attorney for an applicant may transfer title to the applicant’s home to the son or daughter of the applicant who is caring for and residing in the applicant’s home for the requisite time under the rule without disqualifying the applicant for benefits, but that does not end my inquiry. An applicant who transferred title to his home to all of his children, including one who cared for and lived with the applicant, would apparently not be entitled to benefits, at least to the extent of the value of the home transferred to the non-caregiver children. Yet it appears that is what the majority opinion would allow here. Rick Dahly transferred the house to Greenwell, who promptly sold the house and gave half the net proceeds to her brother.
[¶ 24] It is not surprising that parents want to give part of their estate to all their children and for all the children to desire to share in their parent’s estate. However that result cannot and should not be permissible when it is accomplished at the expense of the public, that is, the public pays the nursing home expenses while the children receive the parent’s estate. The majority has seemingly drawn the path for families to indirectly, if not directly, accomplish that goal.
[¶ 25] GERALD W. VANDE WALLE, C.J. and DALE V. SANDSTROM, J., concur.